DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
As a result of the amendments to the claims, the claims are no longer interpreted
under 112(f).
Claim Rejections - 35 USC § 112
Claims 6, 7, 14, and 15 have been cancelled. The 112(b) rejection of claims 6, 7, 14 and 15  has been withdrawn.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims  1, 2, and 8-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-13, and 15-18 of copending Application No. 17/424,974 (‘974) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘974 teaches all of the claimed limitations. and differs only in the order of the claim limitations and the use of a buffer tank which is well known in the art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 1, 2, and 8-12 would be allowable if a Terminal Disclaimer was filed to overcome the ODP rejection above.
The following is a statement of reasons for the indication of allowable subject matter:   
Applicant’s arguments, see argument entitled 3. Surprising and unexpected results were attained by using the claimed container wall purity level in combination with the claimed treatment by fluorocarbon polymer coating and/or by electrolytic polishing, filed August 29, 2022, with respect to the 103 rejections of claims 1, 2, and 8-12 have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
A solid vaporization/supply system of metal halide for thin film deposition as claimed in claim 1 was not found in or suggested by the art, specifically, a vaporizable source material container for storing and vaporizing a metal halide for thin film deposition to be used as a vaporizable source material, and comprising a buffer tank coupled with the vaporizable source material container, the vaporizable source material container comprising: a container main body including a container wall which has a double-wall structure composed of an inner wall and an outer wall; a lid body detachably fixed to the container main body, and provided with a carrier gas inlet for introducing a carrier gas into the container main body and a mixed gas outlet for leading a mixed gas of the vaporized metal halide for thin film deposition with the carrier gas to the outside; a bolt and nut for fixing the container main body with the lid body; an internal inlet provided at a bottom surface portion of the inner wall constituting the container wall; a joint arranged at the carrier gas inlet and the mixed gas outlet of the lid body; and  at least one plate-shaped shelf, being fabricated of a porous material, suspended from the container main body, Attorney Docket No. 0076885-000067Application No. 17/424,968Page 3wherein the carrier gas introduced from the carrier gas inlet passes through a space between the inner wall and outer wall of the double-wall structure, enters the container main body only through the internal inlet at the bottom surface portion of the inner wall, and gets in contact with the metal halide for thin film deposition placed on the at least one plate-shaped shelf, and then a mixed gas of the vaporized metal halide for thin film deposition and the carrier gas is led to the outside through the mixed gas outlet, wherein the at least one plate-shaped shelf has a shower head structure provided with a plurality of through holes formed therein, wherein the container wall of the container main body is fabricated of copper with 99 to 99.99990% purity, aluminum with 99 to 99.9999% purity, or titanium with 99 to 99.9999% purity, and wherein the container main body, the lid body, the bolt and nut, and the joint are each treated by fluorocarbon polymer coating and/or by electrolytic polishing on its surface. More specifically, the container wall of the container main body is fabricated of copper with 99 to 99.99990% purity, aluminum with 99 to 99.9999% purity, or titanium with 99 to 99.9999% purity, and wherein the container main body is treated by fluorocarbon polymer coating and/or by electrolytic polishing on its surface.
Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The cited art teaches the technological background of the
invention.
The following references are noted:
Stengel US 1,803,306 teaches most of the structural elements of the
vaporizer.
Kobrin et al, US 9,725,805 B2 teaches the use of tanks.
Girard et al, US 2016/0045408 A1 teaches electropolishing and coating.
Shero et al, US 2005/0072357 A1 teaches members.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437. The examiner can normally be reached 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrie R Lund/Primary Examiner, Art Unit 1716